 

Exhibit 10.1

 



 



[slnm20130702_8kex10-1img001.gif]

 

 

 

July 2, 2013

 

Elizabeth Hambrecht

1356 Greenwich Street

San Francisco, CA 94109

 

Dear Elizabeth,

 

On behalf of Salon Media Group, Inc. (the “Company”), I am pleased to confirm
our offer of employment to you for the position of Interim Chief Financial
Officer, reporting to CEO, Cynthia Jeffers. This letter sets out the terms of
your employment with the Company, with a tentative start date of July 2, 2013.

 

You will be paid a starting base salary of $4,166.67 paid semi-monthly (which
equals $100,000.00 per year), less applicable tax and other withholdings. You
will also be eligible to participate in various Company fringe benefit plans,
including medical, dental, vision, short- term disability, long-term disability,
life insurance, 401(k), and vacation programs.

 

Subject to the approval of the Company’s Board of Directors, you will be granted
an option to purchase Company common stock, (number of shares is to be
determined) under the Company’s stock option plan at an exercise price equal to
the fair market value of that stock on your option grant date. The option grant
date is the date of actual approval by Salon’s Board of Directors. Your option
will vest over a period of four years, and will be subject to the terms and
conditions of the Company’s stock option plan and standard form of stock option
agreement, which you will be required to sign as a condition of receiving the
option.

 

Your employment with the Company is “at will”; it is for no specified term, and
may be terminated by you or the Company at any time, with or without cause or
advance notice. As a condition of your employment, you will be required to sign
the Company’s standard form of employee nondisclosure and assignment agreement,
and to provide the Company with documents establishing your identity and right
to work in the United States. Those documents must be provided to the Company
within three days after your employment start date.

 

 

 

 

 

 

 

870 Market Street, Suite 528

San Francisco, California 94102

Phone (415) 645-9200     Fax (415) 645-9202

 
 

--------------------------------------------------------------------------------

 

 

 [slnm20130702_8kex10-1img001.gif]

 

 

 

This agreement and the non-disclosure and stock option agreements referred to
above constitute the entire agreement between you and the Company regarding the
terms and conditions of your employment, and they supersede all prior
negotiations, representations or agreements between you and the Company. The
provisions of this agreement regarding “at will” employment may only be modified
by a document signed by you and an authorized representative of the Company.

 

Elizabeth, we look forward to working with you at the Salon. Please sign and
date this letter on the space provided below to acknowledge your acceptance of
the terms of this agreement.

 

 

 

 

 

 

 

 

 

Sincerely,

 

Salon Media Group, Inc.

     

 

By:    /s/ Cynthia Jeffers                                    

               Cynthia Jeffers

               Chief Executive Officer

 

 

I agree to and accept employment with Salon Media Group, Inc. on the terms and
conditions set forth in this agreement.

     /s/ Elizabeth Hambrecht                               

           Employee Signature              

           Elizabeth Hambrecht

 

 

 

 

 

 

 

870 Market Street, Suite 528

San Francisco, California 94102

Phone (415) 645-9200     Fax (415) 645-9202